        Case 4:20-cv-04359 Document 1-1 Filed on 12/28/20 in TXSD Page 1 of 2

_!




     December 6, 2016




     Pioneer Credit Recovery
     26 Edward Street
     Arcade, New York -14009



     Reference Number:



     To Whom It May Concern,



     In 2004, my son was a full-time student at Texas Culinary Academy (TCA, a Le Cordon B/eu Accredited University) in
     Austin Texas, and later graduated with an A.A.S in Culinary Arts. At which time, we were led to believe that such a
     degree, credits, and school afflliatlon would be fully transferable to any accredited university for further or
     continuing education; this however is not truth. Upon enrollment, the TCA recruiter was able to qualify us for a
     Sallie Mae Parent Loan with a fixed 2.4% interest rate on a loan of $32,470.94. As a single parent, my initial
     concern was not only the expense, but a rigorous payment schedule, but at the same time was appreciative to the
     young recruiter for helping make my son's dream possible. She explained that this specific loan came with a " 10-
     year deferment'' from day of graduation before any repayment would initiate - No penalties or interest added. In
     addition to the loan terms, we were promised that an accredited degree from a Le Cordon Bleu school came in
     tandem with the guarantee of immediate job placement [upon graduation] with an entry-level salary above
     industry stan_dard. Unfortunately, neither of these promises came to fruition. After graduation in the Fall of
     2005, pursued a Bachelor's of Science from Texas A&M University, but upon enrollment none of his credits, nor his
     degree were transferable, thus his only option was to start over. In most recent news, as of June 2015 career
     Education Corporation (DBA Le Cordon Bleu) settled a class-action lawsuit of $40M offering rebates of up to
     $20,000 to almost $8,500 student between 2003-2008; a threshold in which my case qualifies for. As a result, on
     January 4 th 2016 Le Cordon Bleu has suspended all new enrollment as it initiates the closing all 16 of its North
     American schools, devaluing an already unaccredited degree; but I digress.

     I began repayment of the loan in 2008 (year three of a ten-year deferment option) upon repayment, I was not only
     able to pay the payment schedule per my Sallie Mae coupon book, but was fortunate enough to triple up on my
     payments. In doing so, I immediately set up automatic draft with my bank account so I would consistently keep my
     loan in good standing. After 3-years of consistent payment, I began questioning Sallie Mae about the drastic
     increase in my balance, but after continuous questioning, I never received any replied correspondence, nor did I
     ever receive legal documentation regarding the nature of the increases; none-the-less, I always continued to pay
     per my loan terms. As of September, 12th 2015, my loan balance in the amount of $32,470.94 had been paid in
     full, in addition, my Sallie Mae-issued loan book had been completed.

     Since September 12th 2015 I have never once received any verbal or written correspondence to either concur or
     challenge my loan repayment. However, upon a voluntary credit check in June of 2016 it appears that I have
     several unwarranted and false delinquencies on my credit on behalf of Sallie Mae/Navient. Only recently have the
     following two additional pieces of correspondence been sent to me from the following companles;

         •   Navlent, August 19th 2016 received a letter stating my new account balance was $73,928.81 with a
             new 4.2S% fixed interest rate
                o Since that time, I have logged over 15 calls to Navient with no response, or explanation of
                     billing.
   Case 4:20-cv-04359 Document 1-1 Filed on 12/28/20 in TXSD Page 2 of 2




     •   Pioneer Credit Recovery, November 14th 2016 received a letter stating my new account balance Is
         $92,459.52

              o     Pioneer Credit Recovery has been engaging In continuous acts of harassment of myself, co-
                    workers, and personal friends related to this false accusation.
              o     Per the Le Cordon Bleu 2014-2015 Enrollment Gulde the average student enrollment Is
                    between $16,000 for a Pastry Certificate to $42,000 for an Associate Degree.


Furthermore, Pioneer Credit Recovery has engaged In a relentless campaign of verbal harassment of myself, my
co-workers, but more importantly personal contacts. Harassment such as this Is definitively outlined within the
FDSPA, more specifically PubUc Law 111-203, title X.124 Stat. 209212010); section 805-809. Any violation of
these consumer rights under the FDSPA carries swift and punitive measures In which I am fully within my rights to
act upon.

Subsequently, this letter is my final warning to Pioneer Credit Recovery request the following;

    •    Suspend any/all harassing correspondence with myself, family, co-workers, or personal contacts
         Immediately
    •    Expunge my case In Its entirety with a paid-In full standing
    •    Remove all delinquent Inquiries, or charges and Issues letters to all three credit bureaus with a full
         explanation of discrepancy
    •    Issue a notarized letter stating that my account has been closed with a paid In full balance, and no
         action on my behalf Is necessary

Pioneer Credit Recovery will be given 60 days from today, Friday, February 3rd 2017 to respond via mail with
action. This timeline is more than a fair offering on my behalf before legal action will be pursued. I have strong
faith that Pioneer Credit Recovery will be more than accommodating to my requests, and that no further action
will be needed.



Sincerely,
Cynthia J. Riddle




Endosure
